OFFICE OF THE ATTORNEY                 GENERAL      OF TEXAG
                                     AUSTIN




Bononble 8. A. Ifnbgea
County Auditor
w1111aauon county
Qeorgeteu, Texas




                                                           y 8alarf, until
                                                          at is rrdr by the
                                                          ' mm6, an eoun-
                                                          And a related




                                              ion 150.G-5001
                                               Mt. 326q-R.C.S.
                             r0rni me,   under   the   abore   ~rt.and
                               the   tollewIng-,
                        Coaml~~i~nerncourt hero lo&al
                     thb Critial uiatriot httornqv
                     y uutil the appointed i8 made by
                     ' CoUl'taB County A%ruey?   The
    next mrlary payment bei= *&roh 1st. 1943.
           "2. Will the State Coqmwller have legal
    authority to reinltthis County the portion of the
    funds approprlakd tor payment e10the salary OS
    th* Crldnnl Distriat &&tommy until t&r appoint-
    ment is made or a Oounty Attommy?
           “*   .   .   .*
     *Thle
         0mp ea o ret
                    P alo6rufc iitia
                                 dla ~
                                     .l
                                      r lo
                                         a t
                                           t-
torrwy or osunty a1Qtarueyp~rtomta& the dotlea
                      OS dl8trIot attomay, togathor                     with %ha oonsjmnu-
                      tlon OS his aaiWsta&a, sitall                    be    paid out or the
                      County O?Sieow~           Salary     Fund,
                                                            State shallbat the
                      pay into such fund each ywr ra arisountequal to
                      a an *Ioh bears the aam proportion to the t&l
                      8alary oi auoh orirrinaldintriot attorney or ooun-
                      ty   attorney pbrfowlng tha              butiu          or a   dlatrfct
                      lttornoyv togotker ritb tha 8alary of his asslataata.
                      as all falony f-8 oollaotedby 8uch offlclslldur-
                      ing the year or 1935 be&r8 to UB total ieo8 ool-
                      leated by such otiloia& dprlag &uoh your.-
                                %                         Or 8OUSO BU.l
                          TiOW Or the iOryPln(t pX'OV181OSl
           Soi 2?l,        it I8 our oplaion that tho Stat0 Ceaptrollw
                           8qma,
           18 authorlao to Bdm ag&WtiOEWoXLt8 to 8ount1ea when tho
           ocaaty OrrieU8              are   paid 8aluio8 rad rhare there 18 8 *rim-
           hkl        u8tri8t       attOWoy     rb0 h&i~        8-b          OrriO    by T~~UO         Or
           a Tslll statute or a county 8ttBlW$?                          JMlriO~    th8 &Me8
           of a U8triet             8ttcwney.     I@jvotu,      It      im wr fQrther  ophiion
           that the State Comptxvlllar is not authorhod                               to rko       appw-      .
           ti-t8            U      aUtre?iZrd        by 88&a   prOTh.iOQ         Of &Q8*        Bill    -0,
           r;rl,bretoron                I!&OBtiOBOd,    rlun    the         *CrSmIml Bidriot           .At-
              tM'Jl8~ gPr@ti8 t0 hold 8I#r Ofti        UUIiUsO tiWli& Stat-
      .,:.:‘,.:.:.                             ,4rprp0wUw 8mnet lrgko l&k
             .ata. .&I ot!wz.:larQs,. tke..S~&ute
:,:...:~:,,;::,:...
              lpmtioawats       to ooQ~tlu  wh8n   tb  aCrimiaal bistrI*t At-
              tOWOf* RUq&bm~ t0 hei& 8&i airs08 br Th?tUe Or mitim
              326q,VOraoa'8 danektUt Citil&%fktUti8.
                       wo 'hro bun tnforabd by tho Oonptroller*~ Thpart-
           rant that th~.D&H!JWiICWiOI8~~'
                                       OOin?;Or wiiii~~~ i?OUK&yitas
           now appointeda Countr                AttomeJ.        If tha County Attorney psr-
           row8        the dutlm        0r   a 418trIot      lttoraoy f0r 8uoB oounty It
           18 OQr OpiQiOQLlthat tho cltato r3omptwllor 18 authorized to
           make apportlomants to 8uoh oouuty a8 allmod by SratIon 19.
           I$s.8;8~IllSO. 271, 8Upr&, MdOr the SootIon tltlod Judlol~~
                   - Doaptrollor*s~Dep8rtme*.
                                                                             TORN    Tory truly
                                                                      ATTORWEYO-                  OF T'SAS
           APmovF.D WAY 18, 1943
           00rsla c. YIM                                              BY (SUmed)
           ATTORWXY        UESEIUL~ TEXAS                                             Ar4l.11 Wflliai~
                                                                                                h48i8tUlt
/-4        AW:mp
           M:pZB                              APPROVED
           Encl.                              opinions
                                              CoBQItte8